Exhibit 10.1


[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.


TGS-004-900______
 
THIS PRODUCT PURCHASE AND INTERNATIONAL DISTRIBUTOR AGREEMENT is made and
entered into as of August 20, 2012 (this “Agreement”), between THERMOGENESIS
CORP., a Delaware corporation, with its principal office at 2711 Citrus Road,
Rancho Cordova, CA  95742, USA (“THERMO”), and GOLDEN MEDITECH HOLDINGS LIMITED,
a company organized under the laws of the Cayman Islands, with its principal
office at 48th Floor, Bank of China Tower, 1 Garden Road, Central, Hong Kong,
S.A.R. (“GMH”).
 
R E C I T A L S
 
A.           THERMO’s business is to design, manufacture (directly or indirectly
through manufacturing subcontractors) and sell medical devices and other
products which utilize its proprietary thermodynamic and/or archiving technology
for the processing of biological substances, including the cryopreservation,
thawing, and storage of blood components.
 
B.           GMH has facilities and experience in the distribution and sale of
medical devices in the Territory, and shall become the exclusive distributor for
the Products to cord blood banks in the Territory, pursuant to the terms and
conditions of this Agreement.
 
C.           THERMO and GMH seek to enter into an agreement pursuant to which
THERMO shall provide certain processing equipment for the use of GMH at cord
blood banks owned or operated by, or affiliated with GMH or strategic partners
of GMH, including, without limitation, [*]  and [*] (collectively, “GMH Cord
Blood Banks”) in the Territory, pursuant to which GMH shall agree to annually
purchase not less than specified minimum amounts of specified products, and to
which GMH shall have exclusive right to sell Products (as defined below) to cord
blood banks other than the GMH Cord Blood Banks in the Territory, all subject to
the terms and conditions set forth herein.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:
 
1.           DEFINITIONS:  when used herein, capitalized terms shall have the
following meanings:
 
“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.
 
“Change of Control” means (i) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of THERMO; or (ii) the direct or indirect
transfer of fifty percent (50%) or more of the outstanding voting interest of
THERMO, whether in a single transaction or series of related transactions.
 
“Customers” means all potential cord blood bank customers of the Products and
Materials within the Territory, including both GMH Cord Blood Banks and non-GMH
Cord Blood Banks.
 
“Effective Date” means the date of execution of this Agreement.
 
“Field of Use” the Field of Use identified for each Product(s) on Exhibit A-1
attached hereto shall apply to the Territory for such Product(s), also listed on
Exhibit A-1.
 
“GMH Cord Blood Banks” means the cord blood banks owned or operated by, or
affiliated with GMH or strategic partners of GMH, including, without limitation,
[*] and [*], within the Territory.
 
“Know-how” means any and all current and future know-how, technical information,
technical knowledge, unpatentable inventions, manufacturing procedures, methods,
trade secrets, processes, formulas, documentation and other tangible or
intangible property or rights relating to THERMO’s products, whether or not
capable of precise separate description but which alone, or when accumulated,
gives to the Person acquiring it an ability to study, test, formulate,
manufacture, produce or market something which it otherwise would not have known
to study, test, formulate, manufacture, produce or market in the same or similar
way.
 
“Materials” means certain materials produced by THERMO, which include
collectively the following:  (a) Auto Xpress™ System devices (the “AXP System”)
which automate the volume reduction process for cord blood and consists of a
battery-operated device and GMP-compliant software (XpressTRAK™) (the “AXP
Platform”); (b) AXP Start-up Kit; (c) AXP Switch Box; and (d) Docking Stations.
 
“Minimum Purchase Requirement” means the annual minimum unit volumes of Products
to be purchased by GMH as identified for each Product(s) in Exhibit F.
 
“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.
 
“Product” means the processing set that has integrated sampling segments (“AXP
Disposable”), as further identified on Exhibit A-1.  The AXP Disposable is used
in conjunction with the AXP Platform.
 
“Territory” means collectively the People’s Republic of China, but excluding
Hong Kong and Taiwan (“PRC Territory”) and Singapore, Indonesia, India and the
Philippines (collectively, the “Southeast Asia Territory”) as further set forth
on Exhibit A-1, as limited therein by the Field of Use for each designated for
each Product.
 
“THERMO Marks” means any and all trademarks, trade names, service marks, service
names, logos and similar proprietary rights whether now or in the future owned,
controlled or licensed by THERMO and currently used or to be used in connection
with the Product(s).
 
“THERMO’s Point of Shipment” as defined in the Uniform Commercial Code refers to
THERMO’s manufacturing facilities.
 
2.           DISTRIBUTION RIGHTS AND OBLIGATIONS.
 
2.1           Appointment as Exclusive Distributor.  Subject to existing
distributors and customers as noted in Exhibit A-2, Thermo hereby appoints GMH
as THERMO’s exclusive distributor of the Product, to all potential Customers
within the Territory identified for the Product, as set forth on Exhibit A-1.
 
2.1.1           Notwithstanding the foregoing, the appointment and right of GMH
to serve as the distributor of Products under this Agreement with respect to the
PRC Territory and India (as set forth on Exhibit A-1) is subject to the
termination of THERMO’s existing Product distribution arrangement for such
countries.
 
2.1.2           Notwithstanding the foregoing, and without limiting THERMO’s
rights under Section 10.2 below, in the event that GMH fails to satisfy the
Minimum Purchase Requirement then GMH’s rights under this Agreement shall
thereafter be non-exclusive.
 
2.2           Appointment of Sub-Distributors.  The Parties agree that GMH’s
rights and obligations under this Agreement will, subject to terms and
limitations contained in this Agreement, be discharged and administered directly
by GMH and may include the use of GMH Affiliate entities as
sub-distributors.  GMH shall provide THERMO with advanced written notice of any
GMH Affiliate designated as a sub-distributor pursuant to the terms of this
Agreement.  GMH shall remain responsible to THERMO for any and all acts and
omissions of such sub-distributors.  All sub-distributors authorized under this
section shall be monitored and policed by GMH in order to ensure that they do
not violate any rights of THERMO or terms or conditions of this Agreement.  GMH
shall indemnify, defend and hold harmless THERMO from and against any loss,
damages, or costs which arise out of or result from the use of such
sub-distributors.  GMH shall not appoint any other Persons to act as
sub-distributors, and any attempt to assign to any other Person any and all of
GMH’s rights hereunder, and any attempt to delegate to any such Person any and
all of GMH’s obligations hereunder shall be null and void, will not bind THERMO,
and will constitute an immediate default under this Agreement.
 
2.3           Promotion of Product(s); Advertising.
 
2.3.1           Promotion.  During the Term of this Agreement, GMH shall use its
good faith commercially reasonable efforts to develop a customer base and
promote the sale of the Product(s) within the Territory.  GMH shall advertise
and otherwise promote the Product(s) in a commercially reasonable manner and
furnish appropriate Product(s) information and promotional materials to its
Customers.
 
2.3.2           Use of THERMO Marks.  GMH may refer to and advertise itself as
an “Exclusive Authorized Distributor” of the Product(s) within all or any
portion of the Territory, and may indicate on its stationery, business cards or
other printed materials that it is an “Exclusive Authorized Distributor” of
Product(s) and, subject to THERMO’s prior written approval, may have THERMO
Marks imprinted thereon.
 
2.4           Forecasting and Purchase of Product(s).  On or before the first
business day of each calendar quarter, GMH shall provide to THERMO a rolling
quarterly forecast of GMH’s requirements for the Product(s) for the twelve (12)
month period commencing that quarter.  The requirements for the first quarter
period of each rolling quarterly forecast shall constitute a firm and binding
Purchase Order and obligation to purchase such quantity of Product(s), shall not
be less than the quarterly portion of the applicable Minimum Purchase
Requirement, and shall be delivered to GMH in full prior to the end of the same
quarter.  The remaining rolling quarterly forecast shall constitute non-binding
estimates of Product(s) and requirements for the period described, however the
2nd quarter in any forecast shall be varied by no more than +/- [*] percent
([*]%) in the subsequent binding forecast, unless mutually agreed by the
parties.  The 3rd and 4th quarter of each forecast are non-binding and may be
modified by GMH at any time in its sole discretion.  Notwithstanding the
foregoing, GMH may submit a firm and binding Purchase Order to increase firm
order quantities over forecasted quantities for a given quarter subject to not
less than thirty (30) days written notice by GMH to THERMO.
 
The Minimum Purchase Requirement shall be updated annually by mutual agreement
between THERMO and GMH to an amount not less than the Minimum Purchase
Requirement for the prior year, and adjusted by a percentage equal to the annual
year-over-year average new subscriber annual growth rate for automated
processing at the facilities in the Territory, including as reflected in Section
3.1, and as further set forth on Exhibit F.
 
2.5           Translation of Materials.  GMH shall bear the cost and
responsibility of translating and/or preparing sales literature and other
promotional materials for the Product(s) in the languages of the Territory, as
needed, to market THERMO’s products in the Territory.  GMH will assist but not
be responsible for translations which may be required for any labeling or
package insert associated with THERMO’s products.  GMH shall transfer to THERMO
all rights, title and interest in the translated and prepared materials.  All
translated materials must be approved by THERMO prior to release and
distribution.  GMH must attach a written statement with the translated materials
submitted to THERMO for approval certifying that the translation does not
misrepresent the claims of the original English-language material and is an
accurate translation.
 
2.6           Trademark License.  In addition, THERMO hereby grants to GMH the
non-exclusive, royalty-free right and license to use designated THERMO Marks
associated with the Product(s) in connection with the marketing, distribution,
sale and post-sale field service, technical assistance and support of the
Product(s).  GMH agrees not to alter, obliterate, deface or remove any THERMO
Marks displayed on any Product(s) or its packaging, or add any name, brand or
trademark thereto without the prior written consent of THERMO.  Notwithstanding
the foregoing, GMH’s trademarks may be displayed on Product(s) packaging, and
the parties shall reasonably cooperate with one another to ensure that all
Product(s) packaging and labeling prepared by THERMO complies with applicable
law.  Except as provided in this Agreement, nothing herein shall grant to GMH
any right, title or interest in the THERMO Marks, which right, title and
interest shall be vested in THERMO.  GMH shall immediately notify THERMO if,
during the term of this Agreement, GMH becomes aware of any other Person who is
using any trademark, trade name, service mark, service name or logo that is
substantially or confusingly similar to those owned or used by GMH pursuant to
the authority granted by THERMO hereunder.
 
2.7           Reservation of Title.  THERMO reserves to itself and retains all
right, title and interest in and to the Applicable THERMO Technology and to any
modifications, enhancements, improvements and upgrades thereto.  GMH may not
duplicate, translate, decompile, reverse engineer or adapt the Product(s)
without THERMO’s prior written consent.
 
2.8           No Other Rights.  Except as expressly provided in this Agreement,
no right, title, or interest is granted by THERMO to GMH hereunder.  THERMO may
distribute products other than the Product(s) within the Territory, and no
right, title or interest is granted by THERMO to GMH relating to such product.
 
3.           PROVISION OF MATERIALS.
 
3.1           Provision of Materials.  THERMO will grant a temporary right of
use during the term of this Agreement and deliver the Materials identified on
Exhibit G for use by Customers in the Territory.  On an annual basis THERMO and
GMH shall review the quantity of Materials provided by THERMO to the Customers
in the Territory, and such quantity may be increased to fulfill the increase in
the size of the subscriber population and the cord blood sample processing
requirements, pursuant to the schedule attached as Exhibit I.  Exhibit G shall
be updated from time to time by THERMO to reflect the Materials installed for
use by Customers.
 
3.2           Limitations on Use.  The Materials are supplied to GMH solely for
the processing of stem cells from cord blood, at the Customer facilities in the
Territory.  GMH shall use diligent best efforts to confirm that the Materials
are not used by any Customer at any location other than the installed location
or for any other purpose, and shall provide prompt notice to THERMO of any
non-compliance.  The right of Customers to use the Materials is subject to GMH’s
agreement to purchase and use the Minimum Purchase Requirement of Product, as
further set forth on Exhibit A-1, as adjusted from time to time.
 
3.3           Exclusive Use of Automated Systems in Territories.  THERMO is
providing the Materials to GMH for use under this Agreement conditioned on the
agreement by GMH that the cord blood banks operated by [*], shall exclusively
use the Materials for those samples requiring automated volume reduction of stem
cells from cord blood for cryopreservation applications.  The cord blood banks
operated by [*] will not use any competitive automated processing technologies
or systems for volume reduction of stem cells from cord blood.  This exclusive
use obligation shall be fully implemented in the PRC Territory not later than
one year after approval by SFDA for use of the Materials and Product in the PRC
Territory.  Additionally, once the cord blood banks operated by [*] have been
provided with Materials and the AXP Platform has been set up in such facilities,
then the [*] cord blood banks shall (a) exclusively use the Materials for those
samples requiring automated volume reduction of stem cells from cord blood for
cryopreservation applications; and (b) not use any competitive automated
processing technologies or systems for volume reduction of stem cells from cord
blood.
 
3.4           Return of Materials.  If this Agreement terminates, then all
rights of GMH and the GMH Cord Blood Banks to use the Materials will terminate,
and GMH must return the Materials to THERMO’s Rancho Cordova facility within one
hundred twenty (120) days of Termination.  The party that initiates termination
of this Agreement shall be responsible to pay for the shipment expense to return
the Materials.  GMH shall assist with compliance with all applicable regulations
of the United States and the Territory with regard to the condition and
re-importation of the Materials, including all requirements for the cleaning and
removal of all biological materials prior to shipment, by following the written
instructions provided by THERMO.  THERMO shall provide GMH with information and
assistance in compliance with the applicable regulations of the United States.
 
3.5           Service and Maintenance of Materials.  During the term of this
Agreement, THERMO shall, at [*] to GMH or the Customers, directly or through its
authorized local service provider, provide annual repair and maintenance
services for the Materials located at the facilities of Customers, which
services shall be coordinated through GMH.  Repair and servicing will be
conducted by THERMO trained service personnel.  At THERMO’s election, repair and
servicing may be conducted on site or off-site at a THERMO appointed repair
center.  To initiate repair services, GMH shall notify THERMO of the description
of the Material(s), quantity, reason for repair, and serial number of
device.  In the event that any repair occurs offsite, GMH may be required to
ship the unit to the designated repair center.  The Materials shall be packaged
to protect them from shipping damage and shall be properly insured.  THERMO will
send to GMH a temporary replacement unit.  When the repair is complete, the
repaired unit will be returned to GMH and GMH will return the temporary
replacement unit to THERMO in its original packaging.  Costs for repair of
damage due to improper packaging by GMH will be the responsibility of GMH if GMH
does not return any units in the original packaging.
 
3.6           Materials Use Agreement.  THERMO agrees to provide the each
Customer with a temporary right to use Materials pursuant to the terms of this
Section 3, subject to an annual minimum purchase commitment of Products,
acceptable to THERMO, from such Customer.  The grant of use to Customers shall
be subject to the execution and delivery by such Customers of a Materials Use
Agreement in the form provided by THERMO.  The Materials Use Agreement shall
provide that Customers shall have the right to use the Materials at [*],
including annual repair and preventative maintenance.  THERMO shall retain all
right, title and interest in and to the Materials, and if any Customer ceases to
purchase Products then the Customer’s right to use the Materials will terminate,
and GMH shall be responsible for insuring that the Customer returns all such
Materials within thirty (30) days, as further set forth in the Materials Use
Agreement.  The JOC shall determine how the Materials Use Agreements and
distribution, servicing, and return of Materials from Customers shall be
administered.
 
4.           TERMS OF PURCHASE OF PRODUCT.
 
4.1           Terms and Conditions.
 
4.1.1           GMH shall purchase all Products from THERMO, which Products and
replacement products shall thereafter be resold by GMH to its Customers.  In
addition, GMH agrees to purchase from THERMO all Products (AXP Disposable
processing sets) used in connection with the Materials used by the cord blood
banks operated by [*] and its other Customers located in the Territory.  All
purchases of Product(s) hereunder shall be subject to the provisions of this
Agreement.  Unless otherwise agreed in writing, nothing contained in any
purchase order submitted pursuant to this Agreement shall in any way modify or
add any provision to this Agreement.  In the event of a conflict between the
terms of any purchase order and the provisions of this Agreement, the provisions
of this Agreement shall govern.
 
4.1.2           Without limiting the foregoing, GMH agrees to purchase from
THERMO not less than the Minimum Purchase Requirement of AXP Disposables during
the term of this Agreement, as further set forth on Exhibit F.  If GMH fails to
comply with the Minimum Purchase Requirement for the quantity of Products in any
period during the term of this Agreement, it shall be an immediate default under
this Agreement and THERMO shall have the right to terminate this Agreement with
written notice to GMH.  The purchase price for the Products is set forth on
Exhibit A-1.  Subject to the provisions of Section 2.4, GMH will order Products
by submitting to THERMO a binding purchase order.
 
4.2           Prices.  All prices for Product(s) purchased by GMH hereunder
shall be Free Carrier (“FCA”), THERMO’s Point of Shipment.  THERMO’s Point of
Shipment may be Rancho Cordova, Costa Rica, or a THERMO designated warehouse or
supplier.  The initial price to GMH for each Product(s) and part is set forth
opposite such Product(s) or part in Exhibit A, and such initial price will
remain fixed through the end of the initial term of this Agreement (section 10.1
refers).  Thereafter, for any renewal term, the purchase price to GMH for such
Product(s) or part may be increased or decreased by THERMO by written notice to
GMH not later than one hundred twenty (120) days prior to the expiration of the
then current term of this Agreement.
 
4.3           Certain Taxes.  The parties acknowledge that the purchase prices
of Product(s) set forth in Exhibit A do not include any sales, excise, use,
value added or other government taxes or duties that may be applicable to the
import or purchase of the Product(s), including all income and income-based
taxes imposed on THERMO under applicable laws in Territory, which taxes shall be
the sole responsibility of and GMH agrees that it will bear all such taxes and
duties.  When THERMO has the legal obligation to collect and/or pay such taxes
or duties, the appropriate amount shall be added to GMH’s invoice and paid by
GMH to THERMO, unless GMH provides THERMO with a valid tax exemption certificate
authorized by the appropriate governmental taxing authority, or provides proof
of payment to such authority.
 
4.4           Order and Acceptance.  All orders for Product(s) shall be by means
of a signed written purchase order which shall be submitted to THERMO at
THERMO’s address for notice purposes set forth in Section 11.5, and shall
request a delivery date.  Orders may be placed by telephone, facsimile
transmission or, upon the parties’ agreement, on THERMO’s Web-Site or by e-mail;
provided, however, that a signed confirming purchase order is received by THERMO
five (5) business days after such order.  THERMO shall notify GMH in writing
within five (5) business day from submission of the purchase order of any
rejected order, which notice shall specify the defect with the order causing
rejection.  THERMO shall have no liability to GMH with respect to purchase
orders that are not accepted due to errors by GMH with the order.  In the event
of rejection, GMH shall have the right to immediately correct and resubmit the
rejected order.
 
4.5           Invoicing; Payment.  THERMO shall submit an invoice to GMH with
each shipment of Product(s) ordered by GMH.  Each invoice shall be due and
payable in the manner agreed to by the parties set forth in Exhibit E.  All
invoices shall be sent to GMH’s address for notice purposes set forth in Section
11.5, without regard to the actual shipping address for the Product(s).  Each
such invoice shall state GMH’s aggregate and unit purchase price for Product(s)
in the relevant shipment, plus any freight, taxes or other costs incident to the
purchase or shipment initially paid by THERMO and to be borne by GMH
hereunder.  GMH shall make all payments to THERMO under this Agreement in United
States dollars in immediately available funds to a bank account designated by
THERMO in such invoice, or otherwise designated by THERMO in writing.  GMH shall
not take any credits or offsets against amounts billed GMH by THERMO without
THERMO’s prior written consent.
 
4.6           Shipping; Risk of Loss.
 
4.6.1           All Product(s) delivered by THERMO pursuant to this Agreement
shall be suitably packed for surface or air shipment, in GMH’s sole discretion,
in THERMO’s standard shipping cartons, marked for shipment to such location or
locations as GMH may designate, and delivered to GMH or its carrier, FCA,
THERMO’s Point of Shipment.  Risk of loss of Product(s) shall pass to GMH upon
delivery to the carrier at the FCA Point of Shipment.  GMH at its cost and in
its capacity as distributor shall be responsible to ship the Products to the
Territory from THERMO’s Point of Shipment, to clear customs for entry of the
Product into the Territory, and to deliver the Products to the GMH Cord Blood
Banks and other Customer facilities.
 
4.6.2           THERMO shall ship all Product(s) in accordance with GMH’s
delivery instructions specified in GMH’s purchase orders; provided, however,
that if GMH does not provide delivery instructions with respect to the carrier
to be used, THERMO may use its customary carrier.  Partial shipments are
allowed.  All freight, insurance and other shipping expenses, as well as any
special packing expenses, shall be paid by GMH.  GMH shall also bear all
applicable taxes and duties that may be assessed against the Product(s) after
delivery to the carrier FOB, THERMO’s Point of Shipment.
 
4.6.3           THERMO shall use its good faith efforts to ship the Product(s)
within ten (10) business days, after receipt and acceptance of GMH’s purchase
order for the Product(s), and consistent with THERMO’s shipping procedures in
place from time to time; provided that GMH has timely provided the Product
forecast required under Section 2.4 and that such orders are consistent with the
Product forecast provided by GMH under Section 2.4.  All shipments of Product(s)
shall be deemed to conform to the relevant purchase order, unless THERMO
receives from GMH, no later than fifteen (15) days after the receiving date of a
given shipment, written notice specifying the shipment, the purchase order
number and the exact nature of the discrepancy between the shipment and the
order.
 
4.7           AXP Disposable Shelf Life.  The Processing Sets purchased by GMH
under the terms of this Agreement for use at GMH Cord Blood Banks and its
customers located in the Territory, including, without limitation, the cord
blood banks operated by [*] and [*], will have no less than [*] ([*]) months
shelf life remaining at time of shipment FCA at THERMO’s Point of Shipment.
 
4.8           Quality of AXP Disposable.  Defective bag sets for use at GMH Cord
Blood Banks and the Customers located in the Territory, including, without
limitation, the cord blood banks operated by [*]  and [*], will be replaced by
THERMO at [*] to GMH; however, GMH must notify THERMO within seventy-two (72)
hours of incident and send sample back to THERMO for investigation.  Annually
THERMO will ship at its cost, replacement bag sets for the defective bag sets
reported and returned.
 
5.           WARRANTIES; REMEDIES FOR NON-CONFORMING PRODUCT.
 
5.1 Standard Warranty.  THERMO’s standard warranty is attached hereto as Exhibit
C.
 
5.2 Customer Warranty.  GMH shall have the right to pass on to their Customers
the Product(s) warranties set forth in Section 5.1.  A copy of the Product(s)
warranty will be included in THERMO’s packaging of the Product(s).
 
5.3 Return Materials Procedure.  There are no rights of return for
cash.  Product(s) returns and replacements are allowed under THERMO’s warranty
program.  All Product(s) returns must be approved by THERMO and assigned a
Return Material Authorization (“RMA”) number.  To obtain an RMA number prior to
return, the GMH shall notify THERMO of the description of the Product(s),
quantity, reason for return, serial number of device and date of purchase of
Product(s) to be returned.  All Product(s) returns from GMH shall be sent
directly to THERMO, insured by GMH.  The RMA number shall be prominently
displayed on the outside of the shipping box and the Product(s) shall be
packaged to protect them from shipping damage.  In the event that a root cause
investigation performed by THERMO determines a defect with regard to a Lot of
Products, THERMO will assign an RMA to all Product purchased by GMH in such Lot,
and allow the return and replacement of such Products under THERMO’s warranty
program.
 
5.4 Non-Conforming Product and Corrective Action.
 
5.4.1           THERMO shall maintain a minimum reliability rate (“Reliability
Rate”) for the Product (AXP Disposable bag sets) such that [*] percent ([*]%) or
greater of the Product used by Customers in the aggregate for each [*] are free
from Critical Failures as defined below.  The Reliability Rate shall be
calculated by dividing the [*] in each [*] which are free from a Critical
Failure by the [*] in such [*].
 
5.4.2           All Critical Failures shall be confirmed by a root cause
investigation performed by THERMO which determines the failure was caused by a
manufacturing related defect and not user handling or error.
 
5.4.3           In the event that THERMO does not maintain the Reliability Rate
for a given [*], THERMO shall [*] and shall [*] during such [*]; provided that
such [*] for Products for such [*].
 
5.4.4           The following definitions apply to this Section:
 
“Critical Failure” shall mean failure of the AXP bag set in the form of [*],
confirmed by a formal root cause investigation performed and documented by
THERMO, including Sample Loss resulting from:  (A) [*]; and/or (B) [*].
 
“Fluid Path” is defined as the following components and connections:  (A)
Processing bag, (B) Tubing connecting the Processing Bag and the Stop Cock
(Valve), (C) Stop Cock (Valve), (D) Tubing connecting the Stop Cock (Valve) and
the Freezing Bag, or (E) Freezing Bag.
 
“Sample Loss” means a cord blood sample that [*].
 
5.4.5           GMH shall assist THERMO in complaint investigation and field
action execution by:
 
(a) Obtaining all relevant complaint information from customers in order to
facilitate root cause analysis and complaint investigations.
 
(b) Maintaining traceability of AXP disposable lot numbers and device serial
numbers delivered to customers.
 
(c) Communicating, under the direction of THERMO, subject to notice of such
communications being provided to the JOC, customer’s technical bulletins, field
actions and all other communications as required by THERMO.
 
5.4.6           Additionally, GMH shall maintain adequate storage, pest controls
and environmental controls of warehousing facilities so as to prevent damage to,
or quality degradation of product during transportation and warehousing;
including packaging and labeling material.  Product losses, customer warranty
claims, damage or degradation of THERMO products resulting from the failure by
GMH to maintain adequate transportation, storage, pest controls or environmental
controls shall be the responsibility of GMH.  THERMO has the right to audit GMH
warehousing locations where THERMO products are warehoused.  Audit observations
identified by THERMO shall be promptly remediated by GMH.
 
6.           ADDITIONAL OBLIGATIONS OF GMH.
 
6.1           Compliance with Laws.  GMH shall comply in all material respects
with the laws and regulations (including, without limitation, health and safety
regulations) applicable to the marketing, distribution, sale and service of
Product(s) within the Territory.  GMH shall monitor the appropriate information
sources in the Territory for material changes in such laws and regulations
relating to the distribution of Product(s) within the Territory and notify
THERMO in writing of all such material changes.  The GMH shall track customer
shipment by lot and/or serial number to assist THERMO in performing any field
corrective actions.
 
6.2           U.S. Export Controls.  GMH understands and acknowledges that
THERMO is subject to regulation by agencies of the United States Government,
including, without limitation, the United States Department of Commerce and the
U.S. Food and Drug Administration, which prohibit export or diversion of certain
products and technology to certain countries.  Any and all obligations of THERMO
to provide the Product(s), documentation, or any media in which any of the
foregoing is contained, as well as any other technical assistance shall be
subject in all respects to such United States laws and regulations as shall from
time to time govern the license and delivery of technology and products abroad
by Persons subject to the jurisdiction of the United States, including the
Export Administration Act of 1979, as amended, any successor legislation, and
the Export Administration Regulations issued by the Department of Commerce,
Bureau of Export Administration.  GMH agrees to cooperate with THERMO,
including, without limitation, providing required documentation, in order to
obtain export licenses or exemptions therefrom.
 
6.3           Customer Notification.  THERMO will be responsible for initiating
product recalls and shall be responsible for notifying Customers of Product(s)
and part recalls, at THERMOs cost.  GMH shall at its cost cooperate and provide
support to THERMO, including, without limitation, to diligently follow-up with
each Customer to insure that any recall communication was received and that
Customer is in full compliance with all field action requests.  GMH shall submit
regular written reports to THERMO regarding the status of Customer compliance
with all product recalls during the recall period.
 
6.4           Customer Database.  GMH shall provide a customer database within
three (3) months of execution of this contract and update once per year to
include end user customer name, contact name, address, e-mail, telephone number.
 
6.4.1           Quarterly Sales Analysis Report.  GMH shall provide a quarterly
sales analysis containing relevant device and disposable product data, including
part number, unit quantity, and selling price for all customers in the
Territory, in the format attached as Exhibit H.  The sales analysis report will
be sent to THERMO on or before thirty (30) days following the last day of
THERMO’s fiscal year quarter.  THERMO fiscal quarters are defined as January to
March - 3rd quarter, April to June - 4th quarter, July to September - 1st
quarter and October to December - 2nd quarter.
 
6.5           Development of the Market.  GMH will exert commercially reasonable
best efforts to market, sell, and distribute the Product(s) in the
Territory.  These efforts shall at a minimum be consistent with the commercial
efforts that GMH uses to market and its other products and services, and shall
maintain a competent and adequate sale force trained in the marketing and sales
of the Product(s).  Without limiting the foregoing:
 
6.5.1           GMH will utilize sufficient resources to develop and expand the
installed base of Materials in the assigned Territory and will hire, train and
manage any necessary additional dedicated sales personnel to achieve annual
minimum sales unit Minimum Purchase Requirements as defined in Exhibit F.
 
6.5.2           GMH shall maintain a training program for sales personnel in
connection with demonstrations, use and sale of the Product(s), and attend such
technical and sales training programs, trade shows and sales meetings in the
Territory annually as may be agreed upon by GMH and THERMO.  In support of this
effort, THERMO shall conduct an annual Users Group meeting in a different
country in the Territory each year at THERMOs cost, provided that GMH shall
agree to pay for the cost of accommodations for the attendants from the GMH Cord
Blood Banks and other Customers.  Attendants shall be responsible for their own
transportation and other incidental expenses.  The purpose of the Users Group
will be to provide “real life” opportunities for sharing scientific and
technical best practices learning from the shared experience of the members and
shall provide other functions such as speakers at group meetings.
 
6.6           No Conflicting Commitments.  GMH shall not enter into any third
party commitments or contracts with end-user customers for THERMO product sales
or service and repair that supersedes or conflicts with the terms and conditions
of Agreement.
 
6.7           Exclusive Provider of Devices and Products in Field.  GMH shall
not during the term of this Agreement obtain, sell, distribute or use, directly
or indirectly, any automated device or product that can be used as a substitute
for the Materials or Products in the Field in the Territory, or that compete
with or have the same use, purpose or functionality as the Materials or
Products, even if such automated devices or products have additional
functionality, use or purpose.  The parties acknowledge that this restriction
applies to GMH, its Affiliate sub-distributors, and the GMH Cord Blood Banks,
but does not apply to other Customers which are not controlled by GMH.
 
6.8           Intellectual Property Rights.  GMH acknowledges and agrees that
nothing in this Agreement shall be construed as expressly or impliedly granting
any patent right or license to GMH covering the Materials, Products and any
other technology or intellectual property of THERMO.  THERMO shall retain
exclusive ownership of the Materials, Products and all technology and
intellectual property rights.  GMH shall use good faith efforts to protect the
proprietary and intellectual property rights of THERMO.  GMH agrees not to
directly or indirectly reverse engineer or attempt to replicate the Materials or
Products.  GMH will promptly notify THERMO of any third party infringement of
any of THERMO’s proprietary or intellectual property rights.  GMH shall
indemnify, defend and THERMO harmless from any infringements of intellectual
property or proprietary rights by GMH or its agents.
 
6.9           Registration Assistance.  GMH or an appropriate Affiliate shall
serve as THERMO’s local liaison and affiliate in the countries comprising the
Territory to assist and support THERMO in registering and obtaining approval to
market, distribute, sell and use the Materials and Products in such each such
country, consistent with THERMO’s obligations as further set forth in Section
7.6 below.  Upon the expiration or earlier termination of this Agreement, such
local representative appointment shall be transferred to a Person designated by
THERMO, to the extent permitted by the terms of such registrations, licenses or
permits and by applicable law.  The obligation of GMH or its appropriate
Affiliate shall be limited to serving as the local agent and a resource to
THERMO.  GMH shall not be required to perform and shall not have any legal
liability or responsibility for satisfying any of the legal requirements for
obtaining registration, which is THERMO’s obligation under Section 7.6 below.
 
6.10           Responsible Person.  GMH shall notify the competent authorities
in Territory that it has been designated as the person responsible for the
marketing and distribution of the Product(s) within the Territory, and GMH’s
address for notice purposes in Section 12.4 shall be the registered place of
business for such purposes.
 
7.           OBLIGATIONS OF THERMO.
 
7.1           Compliance with Laws.  THERMO shall comply in all material
respects with all laws and regulations within the United States applicable to
the manufacture, labeling, packaging and sale of the Product(s), and any laws
applicable at points of manufacture with respect to the Products.
 
7.1.1           THERMO shall supply only products which have CE Mark.
 
7.2           Support.  THERMO shall provide consultation to GMH concerning
technical aspects and use of the Product(s) from time to time as reasonably
requested by GMH.  Post warranty technical support and service assistance shall
be provided to GMH as described in Exhibit B, attached and incorporated herein.
 
7.3           Scientific and Technical Information.  THERMO shall provide to GMH
scientific and technical information available to THERMO and required for
distribution to obtain any registrations, licenses and permits required for the
sale and distribution of the Product(s) within the Territory, or to respond to
inquiries from Customers, or governmental or regulatory authorities.
 
7.4           Product(s) Training.  THERMO shall provide Product(s) training for
GMH’s product managers and field application specialists on an as-needed basis
to enable GMH to promote the sale of Product(s) and to perform customer
training, technical assistance and support for its Customers.  Such Product(s)
training shall be conducted, at THERMO’s election, at THERMO’s Rancho Cordova,
California facilities or at GMH’s facilities in Territory, and will be free of
charge.  GMH shall be responsible for all out-of-pocket expenses incurred in
connection with attending such Product(s) training, including travel, airfare
and lodging expenses incurred by GMH’s personnel while attending such training
in California.  Likewise, in the event that THERMO provides training at GMH’s
facilities in Territory at GMH’s request, GMH will be responsible for all
out-of-pocket costs incurred in connection with travel to and attendance at such
training reasonably incurred by THERMO in sending a training representative to
the GMH’s facilities in Territory.  THERMO will provide Product(s) updates and
service bulletins as they become available.
 
7.5           Information Reporting.  THERMO shall provide to GMH, at THERMO’s
expense, (i) information regarding any discovered defects in the Product(s), or
any malfunction or deterioration in the performance of the Product(s); and (ii)
any inadequacy in the labeling or the instructions for use.  GMH is responsible
for disseminating the information to customers and service representatives as
appropriate.
 
7.6           Registrations, Licenses and Permits (other than CE Marks).
 
7.6.1           THERMO shall, at its expense, apply for and use its commercially
reasonable efforts to obtain all registrations, licenses and permits that
necessary to market, distribute, and sell the Product(s) within such Territory.
 
7.6.2           As of the Effective Date, registration for the Product and
Materials (a) has been completed in India (subject to transfer to THERMO and
GMH), (b) is in process in PRC (subject to transfer to THERMO and GMH), and (c)
will commence in Indonesia, Singapore and the Philippines upon execution of this
Agreement.  THERMO and GMH shall meet not less than monthly to review progress
until registration and approval is achieved in the PRC Territory.  Thereafter,
progress in obtaining registrations and approvals shall be reviewed by the JOC.
 
7.6.3           GMH shall not market, distribute or sell the Products in the PRC
Territory until such time as THERMO has obtained all necessary registrations,
licenses and permits.  GMH shall cooperate with and serve as the local
intermediary for THERMO with the appropriate governmental agencies in the
Southeast Asia Territory, and will assist THERMO in understanding any applicable
legal requirements and in obtaining any registrations, licenses and permits
necessary to market, distribute, and sell the Product(s) within such Southeast
Asia Territory.  Unless otherwise mutually determined by THERMO and GMH, GMH
shall not market, distribute or sell the Products in the Southeast Asia
Territory until such time as THERMO has obtained all necessary registrations,
licenses and permits.
 
7.7           Sales Reporting.  THERMO shall quarterly provide a report to GMH
with respect to sales and transfers to the existing distributors and customers
identified on Exhibit A-2, setting forth the volume of Product transferred to
such parties, the transfer price paid by such parties, and other material sales
terms, including but not limited to any sales rebate arrangement and maintenance
fee or rental income on Materials provided, on an individual customer basis, but
without identifying such party by name in order to comply with applicable
confidentiality requirements.
 
8.           JOINT OPERATING COMMITTEE.
 
8.1           Upon the Effective Date, THERMO and GMH shall establish a joint
operating committee (“JOC”).  The JOC shall be comprised of two (2) members
appointed by THERMO and two (2) members appointed by GMH.  The JOC shall have
the duties and responsibilities set forth in this Section.
 
8.2           The JOC shall discuss and work to reach consensus on the
management and administration of the responsibilities and obligations of the
Parties under the Agreement.  If the JOC is unable to reach consensus on a
matter, the issue shall be resolved by the senior most executives of the Parties
responsible for the division administering the Agreement.  If such senior
executives cannot reach consensus and resolution, the Parties shall continue to
comply with the express terms of the Agreement, and each Party shall have the
right to decide how to proceed within each Party’s respective area of
responsibility.
 
8.3           The JOC will meet no less than four (4) times a year two (2) times
face-to-face and two (2) times via video conferencing to review, among other
things, sales performance, progress on sales metrics, the operating plan and
budget, on hand inventory levels, customer usage information, and make such
adjustments and changes as are agreed to by the Parties.
 
9.           REPRESENTATIONS AND WARRANTIES OF THE PARTIES.
 
9.1           THERMO.  THERMO hereby represents and warrants to GMH that:
 
9.1.1           THERMO is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has all corporate
power and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted.  THERMO has all necessary
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by THERMO.
 
9.1.2           The execution, delivery and performance by THERMO of this
Agreement and the consummation of the transactions contemplated hereby do not
violate or conflict with the Certificate of Incorporation or Bylaws of THERMO,
any material contract, agreement or instrument to which THERMO is a party or by
which it or its properties are bound, or any judgment, decree, order or award of
any court, governmental body or arbitrator by which THERMO is bound, or any law,
rule or regulation applicable to THERMO.
 
9.1.3           THERMO is the sole, exclusive and lawful owner of all right,
title and interest in and to the applicable THERMO technology incorporated in
the Product(s) (“Applicable THERMO Technology”) and to the THERMO Marks, free
and clear of all liens, claims, security interests or other restrictions or
encumbrances.  THERMO has not granted to any other Person any license, franchise
or other rights to acquire, use or exploit the Applicable THERMO Technology
within the Territory (or any portion thereof).  THERMO has the right to grant
the distribution and other rights to GMH hereunder, without the consent of any
other Person.  THERMO is not aware of any third-party intellectual property
rights in the Applicable THERMO Technology that could give rise to third-party
claims of infringement.
 
9.2           GMH.  GMH hereby represents and warrants to THERMO that:
 
9.2.1           GMH is a company duly organized and existing under the laws of
the Cayman Islands, and has all power and authority to own, lease and operate
its properties and to carry on its businesses as currently conducted.  GMH has
all necessary power and authority to enter into this Agreement and to perform
its obligations hereunder.  This Agreement has been duly authorized, executed
and delivered by GMH.
 
9.2.2           The execution, delivery and performance by GMH of this Agreement
and the consummation of the transactions contemplated hereby do not violate or
conflict with the Memorandum and Articles of Association of GMH, any material
contract, agreement or instrument to which GMH is a party or by which it or its
properties are bound, or any judgment, decree, order or award of any court,
governmental body or arbitrator by which GMH is bound, or any law, rule or
regulation applicable to GMH.
 
9.2.3           GMH and its Affiliates have the distribution facilities and
personnel reasonably necessary to perform its functions and otherwise carry out
its obligations under the terms of this Agreement.
 
9.2.4           Except as disclosed on Schedule 9.2.4, no owner of GMH or its
Affiliates are employed with, have any employment relationship or is independent
contractor with THERMO.
 
10.           TERM AND TERMINATION.
 
10.1           Term.  The term of this Agreement shall commence on the date
hereof and shall continue for five (5) years (“Term”), unless earlier terminated
pursuant to Section 10.2.  This Agreement may be renewed for successive one year
periods by mutual agreement of both parties with written notice at least ninety
(90) days prior to expiration of the then current term of this Agreement.
 
10.2           Termination of Agreement.  This Agreement may be terminated as
follows:
 
10.2.1           The parties may terminate this Agreement upon their mutual
written agreement.
 
10.2.2           THERMO may immediately terminate this Agreement by written
notice to GMH if GMH breaches any of the (a) payment terms and conditions; or
(b) the Minimum Purchase Requirement, as set forth on Exhibit F, as adjusted
from time to time.
 
10.2.3           Excepting the matters covered under Section 10.2.2, THERMO may
terminate this Agreement if GMH breaches any of its material representations,
warranties, covenants or obligations under this Agreement and such breach
continues for a period of thirty (30) days following GMH’s receipt of written
notice from THERMO setting forth the nature of such breach; provided, however,
that in the event such breach is not cured within such thirty (30)-day period,
THERMO may not terminate this Agreement if GMH promptly commences to cure such
breach within such thirty (30)-day period and thereafter diligently pursues such
cure to completion; provided further, however, that the cure period for any such
breach shall not exceed sixty (60) days from the date of GMH’s receipt of
written notice from THERMO.
 
10.2.4           GMH may terminate this Agreement if THERMO breaches any of its
material representations, warranties, covenants or obligations under this
Agreement and such breach continues for a period of thirty (30) days following
THERMO’s receipt of written notice from GMH setting forth the nature of such
breach; provided, however, that in the event such breach is not cured within
such thirty (30)-day period, GMH may not terminate this Agreement if THERMO
promptly commences to cure such breach within such thirty (30)-day period and
thereafter diligently pursues such cure to completion; provided further,
however, that the cure period for any such breach shall not exceed sixty (60)
days from the date of THERMO’s receipt of written notice from GMH.
 
10.2.5           Either party may terminate immediately this Agreement by
written notice to the other party upon the occurrence of any of the following
events:  (i) the other party is or becomes insolvent or unable to pay its debts
as they become due within the meaning of the United States Bankruptcy Code (or
any successor statute) or any analogous foreign statute; or (ii) the other party
appoints or has appointed a receiver for all or substantially all of its assets,
or makes an assignment for the benefit of its creditors; or (iii) the other
party files a voluntary petition under the United States Bankruptcy Code (or any
successor statute) or any analogous foreign statute; or (iv) the other party has
filed against it an involuntary petition under the United States Bankruptcy Code
(or any successor statute) or any analogous foreign statute, and such petition
is not dismissed within ninety (90) days.
 
10.2.6           Either party may terminate this Agreement with respect to any
individual country contained in the Territory by written notice to the other
party in the event that registration or approval for the marketing,
distribution, sale or use of the Materials or Product is revoked in such country
and is not reinstated within thirty (30) days.
 
10.2.7           GMH may terminate this Agreement by written notice to THERMO in
the event that THERMO fails to achieve the Minimum Reliability Rate (as defined
in Section 5.4.1) for the lesser of (a) [*] ([*]) consecutive [*]; or (b) [*]
([*]) consecutive [*].  In the event that GMH elects to terminate the Agreement
pursuant to this provision,  All rights of GMH under this Agreement shall
immediately terminate, and all distribution rights and right to make sales of
the AXP System to Customers shall immediately revert to THERMO.
 
10.3           Effect of Termination.
 
10.3.1           The expiration or earlier termination of this Agreement shall
not relieve any party of any of its rights or liabilities arising prior to or
upon such expiration or earlier termination.
 
10.3.2           Within ten (10) business days following the effective date of
the expiration or earlier termination of this Agreement, GMH shall provide to
THERMO a complete inventory of Product(s) in GMH’s possession, in transit
between GMH’s authorized locations or in transit to GMH from THERMO or otherwise
in GMH’s control.  THERMO may inspect GMH’s Product(s) inventory and audit GMH’s
records in the manner provided herein above, at THERMO’s cost.
 
10.3.3           Notwithstanding the expiration or earlier termination of this
Agreement, GMH may continue to market, distribute and sell Product(s) within the
Territory after the expiration or earlier termination of this Agreement until
the earlier of (i) the date that GMH has sold all of its Product(s) inventory
existing as of the effective date of expiration or earlier termination; and (ii)
the six (6)-month anniversary of the effective date of expiration or earlier
termination.
 
10.4           Return of Marketing Materials.  GMH shall return to THERMO all
promotional materials for Product(s) previously furnished by THERMO and in GMH’s
possession at the time that GMH is no longer entitled to distribute and sell any
Product(s) hereunder and at this time GMH shall no longer use the designations
“Exclusive Authorized Distributor” in connection with THERMO’s Product(s) on its
business cards, stationery and other printed materials.
 
10.5           Force Majeure.  Neither party shall be liable to the other party
for non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by Force Majeure.  “Force
Majeure” shall exist to the extent performance is prevented or delayed by any
future condition, which (i) is beyond the reasonable control, and without the
fault or negligence, of the Party affected thereby, (ii) was not foreseeable by
such Party at the time this Agreement was entered into, and (iii) could not have
been prevented by such Party taking reasonable steps.  Such conditions shall
include but not be limited to war, acts of terrorism, mobilization, riots, fire,
explosion, flood, insurrection, embargo, currency restriction, shortage of
transport, general shortage of material and acts or omissions or governments in
their sovereign capacity.  The party claiming to be affected by Force Majeure
shall notify the other party in writing without delay on the intervention and on
the cessation of such circumstance.  Either party shall be entitled to terminate
the Agreement by notice in writing to the other party if performance of the
Agreement is suspended under this Section for more than six (6) consecutive
months.
 
11.           CONFIDENTIALITY.
 
11.1           Confidentiality.  Each party acknowledges that, in the course of
performing its duties and obligations under this Agreement, certain information
that is confidential or proprietary to such party (“Confidential Information”)
will be furnished by the other party or such other party’s
representatives.  Each party agrees that any Confidential Information furnished
by the other party or such other party’s representatives will not be used by it
or its representatives, except in connection with, and for the purposes of, the
promotion, marketing, distribution and sale of Product(s) under this Agreement
and, except as provided herein, will not be disclosed by it or its
representatives without the prior written consent of the other
party.  Notwithstanding the foregoing, the parties agree that all Confidential
Information shall be clearly marked “CONFIDENTIAL” or, if furnished in oral
form, shall be stated to be confidential by the party disclosing such
information at the time of such disclosure and reduced to a writing by the party
disclosing such information which is furnished to the other party or such other
party’s representatives within forty-five (45) days after such disclosure.
 
11.2           Exceptions.  The confidentiality obligations of each party under
Section 11.1 do not extend to any Confidential Information furnished by the
other party or such other party’s representatives that (i) is or becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives; (ii) was available to such party or its
representatives on a non-confidential basis prior to its disclosure thereto by
the other party or such other party’s representatives; (iii) was independently
developed without the use of the other party’s Confidential Information by
representatives of such party who did not have access to the other party’s
Confidential Information, as established by contemporaneous written records; or
(iv) becomes available to such party or its representatives on an
non-confidential basis from a source other than the other party or such other
party’s representatives; provided, however, that such source is not bound by a
confidentiality agreement with the other party or such other party’s
representatives.
 
11.3           Compelled Disclosure.  In the event that either party or its
representatives are requested or become legally compelled (by oral questions,
interrogatories, requests for information or document subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information furnished by the other party or such other party’s representatives
or the fact that such Confidential Information has been made available to it,
such party agrees that it or its representatives, as the case may be, will
provide the other party with prompt written notice of such request(s) so that
the other party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement.  In the event that such
protective order or other remedy is not obtained, or that the other party waives
compliance with the provisions of this Agreement, such party agrees that it will
furnish only that portion of such Confidential Information that is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded to that portion of such Confidential
Information and other information being disclosed.
 
11.4           Authorized Disclosure.  Notwithstanding any other provision of
this Agreement, each Party may disclose Confidential Information of the other
Party:  (i) to the extent required to comply with applicable legal requirements
including as part of regular securities law reporting requirements and/or in
accordance with securities regulatory authority or securities exchange rules,
demands and/or practice; (ii) to the extent and to the persons and entities
required by rules of the National Association of Securities Dealers; provided,
however, that the responding Party shall first have given prompt notice to the
other Party hereto to enable it to seek any available exemptions from or
limitations on such disclosure requirement and shall reasonably cooperate in
such efforts by the other Party; or (iii) as necessary to file or prosecute
patent applications, prosecute or defend litigation or otherwise establish
rights or enforce obligations under this Agreement, but only to the extent that
any such disclosure is necessary.
 
11.5           Ownership of Confidential Information.  The party disclosing or
otherwise furnishing Confidential Information to the other party will retain the
exclusive ownership of all right, title and interest in and to such Confidential
Information.
 
11.6           Survival.  The obligations of the parties under this Section 11
shall survive the expiration or earlier termination of this Agreement for a
period of three (3) years.
 
12.           GENERAL PROVISIONS.
 
12.1           Independent Contractors.  The relationship of THERMO and GMH
established by this Agreement is that of independent contractors, and nothing
shall be deemed to create or imply any employer/employee, principal/agent,
partner/partner or co-venturer relationship, or that the parties are
participants in a common undertaking.  Neither party may direct or control the
activities of the other party or incur or assume any obligation on behalf of the
other party or bind such other party to any obligation for any purpose
whatsoever.
 
12.2           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws.  Any
dispute or issue arising hereunder, including any alleged breach by GMH, not
resolved pursuant to Section 12.13 shall be heard, determined and resolved by an
action commenced in the federal or state courts in Sacramento, California, which
the parties hereby agree shall have the exclusive jurisdiction over the issues
and the parties.  GMH hereby agrees to submit itself to the jurisdiction of the
federal and state courts in Sacramento, California and waives the right to make
any objections based on the exclusive jurisdiction or venue in such courts.  The
California courts shall have the right to grant all relief to which each party
is or shall be entitled hereunder, including all equitable relief as the Court
may deem appropriate.  GMH hereby consents to service of process by registered
mail.
 
12.3           Entire Agreement.  This Agreement, including the Exhibits, sets
forth the entire agreement and understanding of the parties relating to the
subject matter hereof and supersedes all prior oral and written, and all
contemporary oral, negotiations, agreements and understandings with respect to
the same.
 
12.4           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telegram, facsimile or telex, or by registered or certified mail (postage
prepaid, return receipt requested), to the other party at the following address
(or at such other address for which such party gives notice hereunder):
 


 

 
If to GMH:
Golden Meditech Holdings Limited
48th Floor, Bank of China Tower
1 Garden Road, Central
Hong Kong, S.A.R.
Attention:  Chief Operating Officer
Telephone:  (852) 3605 8180
Facsimile:  (852) 3605 8181
           
If to THERMO:
ThermoGenesis Corp.
2711 Citrus Rd.
Rancho Cordova, CA 95742
Attention:  VP, Commercial Operations & Marketing
Telephone:  (916) 858-5100
Facsimile:  (916) 858-5199
 



 
12.5           Assignment and Binding Effect.  Except as otherwise provided in
this Agreement, neither party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other party.  No permitted assignment of rights or delegation of duties
under this Agreement shall relieve the assigning or delegating party of its
liabilities hereunder.  For purposes of this Agreement, either party shall be
deemed to have assigned this Agreement if any Person other than an Affiliate of
such party purchases or otherwise acquires more than fifty percent (50%) of the
outstanding voting securities of such party or more than fifty percent (50%) of
the total assets of such party.  This Agreement is binding upon, and inures to
the benefit of, the parties and their respective successors and permitted
assigns.
 
12.5.1           Change of Control.  Notwithstanding the provisions of Section
12.5, an assignment by THERMO as a result of a Change of Control shall not
require GMH’s prior written consent.  GMH shall receive a written statement
within ten (10) business days of the effective date of the Change of Control
confirming if the new owner will take ownership of Agreement or if Agreement
will be terminated.
 
12.6           Partial Invalidity.  If any provision of this Agreement is held
to be invalid by a court of competent jurisdiction, then the remaining
provisions shall remain, nevertheless, in full force and effect.  The parties
agree to renegotiate in good faith any term held invalid and to be bound by the
mutually agreed substitute provision in order to give the most approximate
effect intended by the parties.
 
12.7           No Waiver; Amendment.  No waiver of any term or condition of this
Agreement shall be valid or binding on any party, unless agreed to in writing by
the party to be charged.  The failure of either party to enforce at any time any
of the provisions of the Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the validity of either party to enforce each and every such
provision thereafter.  This Agreement may not be amended or modified, except by
the written agreement of the parties other than the amendment of Exhibit(s) A
and F, which may be modified by THERMO on the intervals provided in this
agreement.
 
12.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one instrument.
 
12.9           Consent Not Unreasonably Withheld.  No party given the right to
approve or consent to any matter shall unreasonably withhold, condition or delay
its approval or consent.  The failure to respond in writing within any specified
time period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.
 
12.10           Construction; Interpretation.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Any section, recital, exhibit,
schedule and party references are to this Agreement, unless otherwise
stated.  No party, nor its counsel, shall be deemed the drafter of this
Agreement for purposes of construing the provisions of this Agreement, and all
provisions of this Agreement shall be construed in accordance with their fair
meaning, and not strictly for or against any party.
 
12.11           Further Assurances.  Each party agrees to cooperate fully with
the other and execute such instruments, documents and agreements and take such
further actions to carry out the intents and purposes of this Agreement.
 
12.12           Press Releases and Announcements.  A party must obtain the
written consent of the counterparty if the name of the counterparty is to be
mentioned in any kind of press release or announcement so that the counterparty
can determine whether similar or joint announcement is required under applicable
laws and regulations.
 
12.13           Alternative Dispute Resolution.
 
12.13.1              In the event of any controversy, dispute or claim arising
out of or in connection with this Agreement, the parties will endeavor to
negotiate a mutually satisfactory solution.  If a mutually satisfactory solution
cannot be reached, the dispute shall, at either party’s written demand, be
finally settled by arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce (“Rules”) by one arbitrator appointed in
accordance with such Rules.  The arbitration shall take place in New York, New
York.  The arbitration shall be held in the English language.  The decision of
the arbitrator shall be final and binding upon the parties and their respective
personal representatives, heirs, devisees, successors and assigns.  Judgment may
be entered on the arbitrator’s award in any court having proper
jurisdiction.  The costs of arbitration, including attorneys’ fees, shall be
awarded by the arbitrator to the prevailing party.
 
12.13.2              Each party agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth above shall be effective service of process for any action, suit or
proceeding with respect to any matters for which it has submitted to
jurisdiction pursuant to Section 12.2 [Governing Law].  Both Parties waive
application of the procedures for service of process pursuant to the Hague
Convention for Service Abroad of Judicial and Extrajudicial Documents.
 
12.13.3              The arbitrator shall be authorized to apportion its fees
and expenses and the reasonable attorney’s fees and expenses of the parties as
the arbitrator deems appropriate.  In the absence of any such apportionment, the
prevailing party in any arbitration or other proceeding shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable fees of attorneys and other
professionals.
 
12.13.4              The parties agree that this Section 12.13 has been included
to resolve rapidly and inexpensively any claims or disputes between them with
respect to this Agreement, and that this Section 12.13 shall be grounds for
dismissal of any action commenced by any party in any court with respect to any
controversy, dispute or claim arising out of or relating to this Agreement (or
the breach hereof).
 
12.14           Governing Language.  The English language version of this
Agreement shall control in any dispute between the parties.
 
12.15           Distribution of Competitive Products.  GMH agrees not to,
directly or indirectly distribute competitive products of THERMO’s Products or
Materials within the Territory during the term of Agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.
 

 
THERMO:
THERMOGENESIS CORP
             
/s/ Matthew T. Plavan
     
Matthew T. Plavan
Chief Executive Officer
             
8/20/12
     
Date:
                     
/s/ Harold Baker
     
Harold Baker
VP, Commercial Operations & Marketing
             
8/20/12
     
Date:
                   
GMH:
GOLDEN MEDITECH HOLDINGS LIMITED
             
/s/ Kam Yuen
     
Kam Yuen
Chairman & CEO
             
8/20/12
     
Date:
                                           
[SIGNATURE PAGE TO EXCLUSIVE INTERNATIONAL DISTRIBUTOR AGREEMENT]
 
 



 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 9.2.4
 
DISCLOSURE OF EMPLOYMENT OR INDEPENDENT
 
CONTRACTOR RELATIONSHIPS
 


 

 
Name:
             
Relationship:
             
Telephone:
           



 
Description:
 

       



 
If there is more than one employment disclosure, please provide the relative
information below.
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
PRODUCTS
 

 
Product
Field of Use
Territory
   
AXP Disposable Blood Processing Sets
Part Nos.:
THERMO 8-5101-1
AXC QC Bag
THERMO 8-5110
The practice of stem cell isolation and collection from umbilical cord blood by
cord blood banks
Effective immediately:
Singapore
Indonesia
Philippines
       
Conditional appointment:
People’s Republic of China (excluding Hong Kong and Taiwan)
India
 



 
 
PRICING
 
 

 
Consumable Supplies:
       
AXP Bag Set Pricing*
   
THERMO 8-5101-1
AXP Disposable Blood Processing Set
Sold per case (24 bag sets)
Annual Volume
[*]
[*]
[*]
[*]
[*]
[*]
Pricing/Unit
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
   
THERMO 8-5110
AXP QC bag
Sold per case (10 units)
$[*] per unit*
 
 



* Excludes freight (FCA THERMO’s Point of Shipment), VAT and customs duties


 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A-2
 
EXISTING DISTRIBUTORS AND CUSTOMERS
 

 
Existing Distributors and
Customers
Countries Covered
End Sell Customers
   
Boyalife Stem Cell Industrial Group
PRC
     
Jiangsu Beike Bio Technology Co.
PRC
     
Nanshan Memorial Medical Institute
PRC
     
Fenwal, Inc. and Fenwal International, Inc.*
PRC and India
   



 
*[*].
 


 
[End Sell Customers Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
POST WARRANTY TECHNICAL SUPPORT AND SERVICE ASSISTANCE
 
1.           Technical Support via telephone, fax, or e-mail is available at no
charge to GMH.
 
2.           Service Assistance is available as follows:
 
GMH’s service representative should attempt to resolve issue first and may
request technical support via telephone, fax, or e-mail if necessary.  If
unsuccessful at resolving issue, GMH may request an on-site visit by a
ThermoGenesis Corp. Service Specialist.  All expenses for this visit will be the
responsibility of the GMH.
 


 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
LIMITED WARRANTY
 
ThermoGenesis Corp. warrants that all reasonable care has been used in the
manufacture of this disposable.  However, as a result of biological differences
in individuals, no product is effective under all circumstances.  Because of
this fact and since ThermoGenesis Corp. has no control over conditions under
which disposable is used, diagnosis and physical and biological characteristics
of the AutoXpress™ System Operator and Maintenance Manual, 1-16 37-00-101.C
patient, methods of administration or its handling after the disposable leaves
ThermoGenesis Corp. possession, ThermoGenesis Corp. does not warrant either
product is effective.


ThermoGenesis Corp. while reiterating the invitation to strictly follow
instructions for use in this manual and take all precautions necessary for
proper administration of the same, points out that ThermoGenesis Corp. shall not
be liable for any incidental or consequential loss, damage, or expense arising
directly from use of disposable.


ThermoGenesis Corp. will replace only those disposables that it deems were
defective at time of shipment.


The above is exclusive and in lieu of all other warranties, expressed or
implied, written or oral, including, but not limited to, any implied warranties
of merchantability or fitness.  No representative, dealer, distributor, or
intermediary of ThermoGenesis Corp. is authorized to change any of the foregoing
or assume any additional liability or responsibility in connection with this
disposable.



 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
 
MEDICAL DEVICES VIGILANCE SYSTEM
 
It is the Distributor’s responsibility to:
 
Establish procedures associated with product identification, traceability,
handling, storage, packaging, preservation, and delivery.  The distributor shall
ensure that its employees are adequately trained on said procedures.
 
The distributor shall maintain shipment records for Company products that
include consignee name and address, model numbers, and lot numbers.
 
The distributor shall promptly report product complaints to the Company in
accordance with timeliness requirements specified in the contract.
 
The distributor shall ensure that all local, regional, and national regulatory
requirements are met in the countries to which the contract applies.
 
The above four responsibilities ensure that ThermoGenesis and the Distributor
are in compliance with the MDD 93/42/ECC and with European Medical Device
Reporting Regulations (MEDDEV 2.12/1, Rev 7).
 
ThermoGenesis will notify the Competent Authorities and the Notified Body of any
adverse incidents that meet the criteria described in MDD Article
10.  Systematic procedures for receiving and investigating customer complaints
and for filing medical event (or near event) reports with appropriate Competent
Authorities are in place.  As necessary, based on review of such events and
experience gained from device usage, appropriate corrective action is
implemented.
 
If a Distributor becomes aware of a product complaint, notify THERMO and
THERMO’s European Union Representative for Medical Device Reporting (EU Rep.)
within twenty-four (24) hours.
 
Please complete and return a copy of the attached product complaint form within
twenty-four (24) hours of learning of a product complaint, product malfunction,
or patient injury to:
 
THERMO:
THERMOGENESIS CORP., 2711 Citrus Road, Rancho Cordova, CA  95742, USA, Telephone
No. 916-858-5100 and Fax No, 916-858-5199; and
 
EU Rep.:
Medical Device Safety Service, Burckhardstr. 1, D-30163, Hanover, Germany
Tel:  +49-511-6262 8630, Fax:  +49-511-6262 8633, e-mail:  mdssgmbh@tonline.de,
Internet:  www.mdss.com; Contact:  Ludgar Moller

 
 

--------------------------------------------------------------------------------

 



Product Complaint and Vigilance Reporting Form

 
Reported By:
Physician:
   
Phone #:
Hospital/Clinic:
   
Date of Report:
Street Address:
   
Event Date:
City, Country & ZIP:
 






 
Product and Event Information (attach additional pages as required):
   
Type of device:
Catalog/Part #:
Lot #:
   
Event Description:
 
   
Is patient death or serious injury alleged as a result of the difficulty?
Yes*   No *If yes, contact ThermoGenesis immediately!
A serious injury or serious deterioration in health can include: 1) an injury or
illness that is life threatening, even if temporary in nature; 2) results in
permanent impairment of a body function or permanent damage to a body structure;
or 3) necessitates medical or surgical intervention to preclude permanent
impairment of a body function or permanent damage to a body structure.
If YES, please explain:
 
   
Will the above product be sent back to ThermoGenesis      Yes   No   If NO,
please explain why:
 
 








 
Comments:
 
 
 
   
Form completed by (Print Name):
 
Date form completed:
 




 
 

--------------------------------------------------------------------------------

 



EXHIBIT E
 
PAYMENT TERM
 
Net sixty (60) days from date of invoice.
 


 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT F
 
MINIMUM PURCHASE REQUIREMENTS
 



 
Product Name
Product Description
Minimum Purchase Requirement
   
THERMO 8-5101-1
AXP Disposable Blood Processing Set
Year 1 – [*] bag sets/year
Year 2 – [*] bag sets/quarter
[[*] bag sets annually]
Year 3 – [*] bag sets/quarter
[[*] bag sets annually]
Year 4 – [*] bag sets/quarter
[[*] bag sets annually]
Year 5 – [*] bag sets/quarter
[[*] bag sets annually]
   
Notes:
The Minimum Purchase Requirement is based on the estimate of GMH sales to their
customers in the Territories, as defined in Exhibit A-1.  These requirements
shall be increased annually at the commencement of each Year by a percentage
equal to the annual growth rate for automated processing at the facilities in
the Territory, which percentage shall be mutually determined by THERMO and GMH
based on sales and facility information
 
Year 1 shall mean the 12 months following the later of (a) SFDA approval; and
(b) the AXP Platform is successfully set up at all GMH Cord Blood Banks in PRC
(efforts for which may commence immediately upon Effective Date, and shall be
complete not later than 12 months following approval by SFDA).
 
 




 
 

--------------------------------------------------------------------------------

 



EXHIBIT G
 
MATERIALS (1)
 


 
AXP Devices Serial #s (Part #8-5102):
 


 
Docking Stations Serial #s (Part #8-5103):
 


 
AXP Accessories:
 


 


 
(1)       THERMO retains title to all Materials
 


 


 
[Exhibit Intentionally Left Blank]
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT H
 
QUARTERLY SALES ANALYSIS REPORT
 
Distributor: ____________________________________
 
Year:  _________________
 
Quarter:  [  ] January-March  [  ] April-June  [  ] July-September  [  ]
October-December
 

 
AXP Bag Set/Part No.
Quantity
Country
Customer
Average Price/Unit
                                                           
QUARTER TOTAL
         




 
 

--------------------------------------------------------------------------------

 



EXHIBIT I
 
MATERIAL SUPPLY GUIDELINES
 
AXP equipment requirements/cord blood sample processing volumes
 

 
Samples/Yr/Prod
 Line
Processing
 Lines
AXP
Devices
Docking
Stations
     
8,320
1
[*]
[*]
     
16,640
2
[*]
[*]
     
24,960
3
[*]
[*]
≤ 25,000 samples/year
   
33,280
4
[*]
[*]
     
41,600
5
[*]
[*]
     
49,920
6
[*]
[*]
≤ 50,000 samples/year
   
58,240
7
[*]
[*]
     
66,560
8
[*]
[*]
     
74,880
9
[*]
[*]
≤ 75,000 samples/year
   
83,200
10
[*]
[*]
     
91,520
11
[*]
[*]
     
99,840
12
[*]
[*]
≤ 100,000 samples/year
 



 
Assumptions:
 
[*]
 
Note:
 
This Material supply guideline represents a reference for GMH selling AXP
Products in the Territories.  The actual quantities of Materials to be provided
to each Customer location shall be determined by THERMO in consultation with GMH
in accordance with the actual situation of each Customer location after the
completion of conversion/set up and the related training.
 
